Citation Nr: 1133761	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  11-01 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen the Veteran's claim of entitlement to service connection for a low back disability. 

The Veteran testified at an April 2009 hearing before a Decision Review Officer (DRO), and at a March 2011 Board hearing before the undersigned.  Transcripts of both hearings have been associated with the claims file.  The Board notes that the Veteran's handwritten corrections to the April 2009 DRO hearing transcript are also in the file.  However, a corrected copy of this transcript reflecting the Veteran's changes is not of record.  An instruction to correct the transcript is included in the REMAND portion of this opinion below.

At the March 2011 Board hearing, the Veteran also raised the issue of entitlement to a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  This claim has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A March 1977 rating decision declined to reopen the Veteran's service connection claim for a low back disability; the Veteran was properly notified of the adverse outcome and his appellate rights in a March 1977 letter and did not file a notice of disagreement (NOD). 

2.  Additional evidence received since the March 1977 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The March 1977 rating decision, which last denied a petition to reopen the service connection claim for a low back disability, is final.  38 U.S.C. § 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a low back disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen the claim of entitlement to service connection for a low back disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on the petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Analysis

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a low back disability.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter regardless of the decision of the RO).  

Service connection for a low back disability was last denied on the merits in a June 1970 Board decision.  Thereafter, petitions to reopen this claim were denied administratively in January 1972 and March 1973, and again in rating decisions dated in January 1977 and March 1977.  The March 1977 rating decision is the last final denial of the Veteran's claim.  The Veteran was informed of this decision and his appellate rights in a March 1977 letter.  He did not appeal the decision and consequently it became final.  38 U.S.C. § 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

As noted above, service connection for a low back disability was last denied in the March 1977 rating decision, in which the RO found that new and material evidence had not been submitted to reopen the claim.  The Board notes that the Veteran's claim had last been denied on the merits in the June 1970 Board decision because it was found that the Veteran had a pre-existing congenital abnormality which was not aggravated during service by a superimposed disability of the spine.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  Indeed, it was found that the Veteran did not have a current disability of the spine apart from the congenital abnormality.  

Thus, in order to reopen his claim, there must be new evidence associated with the file subsequent to the March 1977 rating decision which supports a finding that the Veteran has a current disability of the spine that may be associated with back pain he experienced in service.  See 38 C.F.R. § 3.156(a) (2010); see also Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010) (holding that new evidence relating to an unestablished fact which could reasonably result in substantiation of the claim-a "low threshold" which the Court found would be met, for example, if the newly submitted evidence would likely trigger VA's duty to provide an examination under the VCAA were the claim to be reopened-is sufficient to constitute new and material evidence for the purpose of reopening under section 3.156(a)); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding in pertinent part that a VA examination is required when, among other things, there is evidence of a current disability and an indication that the current disability may be related to an in-service disease, injury, or event).  

At the time of the March 1977 rating decision, the relevant evidence of record essentially consisted of the following.  A May 1977 pre-induction examination reflects a diagnosis based on x-ray studies of an S-1 transitional vertebra and L-2 spina bifida.  A June 1977 orthopedic consultation request reflects a rule-out diagnosis of disc disease of the lumbosacral spine.  A June 1977 pre-induction orthopedic consultation shows a one-year history of pain in the back of the right leg diagnosed as a tight hamstring and reflects a finding that the Veteran did not have a disc syndrome.  A July 1968 service treatment record reflects a complaint of chronic back pain and states that the Veteran had been treated before for back pain.  A July 1968 separation examination reflects that the Veteran had recurrent back pain for the past nine months and that x-rays were negative.  A September 1968 letter from a private doctor states that an x-ray report of the spine showed some narrowing between L-5 and S-1 which could possibly represent disc disease, as well as spina bifida at S1.  A September 1968 letter from a private chiropractor states that the Veteran had been treated at his office (presumably for back pain) since January 1967 (this date was later amended to January 1968 by the chiropractor) and that an x-ray study of the spine showed left rotator scoliosis of the lumbar spine with wedging of the L-5 disc and pronounced narrowing, as well as a congenital spina bifida oculta at the first sacral segment.  A September 1968 VA x-ray study shows possible disc space narrowing at L5-S1.  A November 1968 VA x-ray study showed slight curvature of the lumbar spine to the left of the lumbar spine but was otherwise negative.  A November 1968 VA examination report reflects that the Veteran reported a history of recurrent back pain which had its onset in active service in September 1967.  The examiner did not find a disability of the spine.  A December 1971 application for VA medical benefits contains a statement by the Veteran's private chiropractor reflecting that the Veteran had scoliosis of the lumbar spine with failure to fuse of the laminal plates of the fifth lumbar vertebra.  An August 1972 letter from a private doctor and an October 1976 amendment to that letter together reflect that the Veteran had been treated for pain in the small of his back in 1960.  Finally, a February 1977 letter from a high school physical education teacher reflects that the Veteran did not have any back problems in gym class.  

The evidence of record at the time of the March 1977 rating decision also included the Veteran's statements to the effect that apart from a mild case of sciatica, he had not experienced back pain prior to service and was not aware that he had spina bifida.  He stated that significant back pain began in service during basic training.  

The relevant evidence associated with the file since the March 1977 rating decision includes the following.  A May 2007 private x-ray study reflects a diagnosis of disc disease and facet arthritis at L5-S1.  A May 2007 private treatment record reflects that the Veteran reported having low back pain which began in 1968 and had been bothering him intermittently since that time.  A March 1999 private treatment record reflects that the Veteran reported a history of back pain which had been present "for many years going back to the military."  This record reflects a diagnosis of a "markedly degenerated disc at L5-S1" based on x-ray studies.  A September 2009 letter from the Veteran's private physician states that the Veteran had severe facet arthritis at L5-S1, as well as facet arthritis at other levels of the lumbar spine, and that the Veteran had more facet arthritis than the average back patient treated by this physician.  The Veteran also submitted certificates showing that he successfully completed several summers of the civil air patrol cadet program during the 1960's prior to entering active service.  The Veteran stated at the April 2009 DRO hearing and March 2011 Board hearing that he participated in marching and formation exercises while in the civil air patrol and did not experience any back problems despite standing for prolonged periods of time in the heat.  By contrast, the Veteran stated that he once passed out from back pain while standing for inspection during active service. 

The Board finds that the evidence submitted since the March 1977 rating decision constitutes new and material evidence sufficient to reopen this claim.  At the time of the March 1977 rating decision, the evidence was equivocal as to whether the Veteran had a disability of the back apart from a pre-existing congenital abnormality.  While it was postulated in the September 1968 letter from the Veteran's private doctor that the Veteran might have disc disease at L-5 and S-1, no definitive diagnosis of disc disease was of record at this time.  Indeed, the November 1968 VA examination report reflects that no disability of the spine was found on examination, to include x-ray studies, apart from curvature of the lumbar spine.  Evidence submitted since the March 1977 rating decision now shows that the Veteran has "severe" degenerative disc disease of the lumbar spine.  The Veteran reported in medical records submitted since the March 1977 rating decision that his low back pain has been present ever since its onset during active service.  This evidence is both new and material in that it shows that the Veteran has a current disability of the spine apart from a congenital abnormality, namely degenerative disc disease, which may be related to the back pain he experienced in service given the continuity of symptoms.  The presence of a current disability of the lumbar spine (rather than a congenital abnormality) is an element of service connection that had not previously been established.  For the purposes of determining whether to reopen this claim, the credibility of the Veteran's statements regarding a continuity of symptoms is presumed.  See Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  The Board also notes that a possible diagnosis of disc disease at L5-S1 was rendered in September 1968, about a month after the Veteran's separation from service in August 1968.  Thus, there is at least an indication that the Veteran's current diagnosis of degenerative disc disease at L5-S1 is related to the disc narrowing and tentative diagnosis of this disability at the same level of the lumbar spine in September 1968.  In sum, when considered in the light of evidence previously of record, the evidence of record submitted since the March 1977 rating decision constitutes new and material evidence sufficient to reopen this claim under 38 C.F.R. § 3.156(a) (2010).  See Shade, 24 Vet. App. at 117-121. 

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  The petition to reopen is therefore granted.  See 38 C.F.R. § 3.156(a) (2010).




ORDER

New and material evidence has been received to reopen the claim of service connection for a low back disability; the appeal is granted to this extent only.  


REMAND

The Board finds that further development is warranted to ensure a complete record before entitlement to service connection can be addressed on the merits. 

VA's duties to assist in the development of a claim include obtaining service treatment records and other relevant records on the Veteran's behalf, and providing a VA examination when warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

The Veteran has stated that he was initially treated for low back pain while in basic training at Lackland Air Force Base during the period from September 1967 to December 1967, to include a period of hospitalization.  The Veteran's service personnel records confirm that the Veteran was stationed at Lackland Air Force Base from September 1967 to at least mid October 1967.  They also reflect that he was put on medical hold while at Lackland Air Force Base.  However, the Veteran's service treatment records for this period of time are not in the claims file.  In an effort to obtain these records, the RO submitted a June 2010 request to the National Personnel Records Center (NPRC) for in-patient clinical records at Lackland Air Force Base from September 1968 to December 1968.  Unfortunately, the request was clearly mistaken as to the dates of service at Lackland, as the Veteran was stationed there in 1967 rather than 1968.  Indeed, the Veteran had already been discharged from active service by September 1968.  Thus, on remand, every effort should be made to obtain the Veteran's service treatment records for his period of active service at Lackland Air Force Base from September 1967 to December 1967.  Both the Veteran's outpatient service treatment records and any in-patient clinical records should be requested.  

The Veteran has also identified VA treatment records from the VA Northern Indiana Health Care System dating from 2000 to the present, including at Ft. Wayne Hospital, the VA Medical Center (VAMC) in Indianapolis, and the South Bend outpatient clinic.  VA treatment records from February 2002 to October 2010 are in the file.  On remand, the agency of original jurisdiction (AOJ) should ensure that all outstanding VA treatment records from the VA Northern Indiana Health Care System from 2000 to the present are in the file.  In this regard, a February 2002 VA treatment record reflects that the Veteran requested that medication be renewed, which suggests that there are VA treatment records dated prior to February 2002.  The Veteran's outstanding VA treatment records from 2010 to the present should also be obtained and associated with the claims file.

The Veteran also requested in July 2009 that the April 2009 DRO hearing transcript be corrected to reflect his handwritten changes and that updated copies of the transcript be associated with the file and sent to him.  The claims file does not reflect that any action in this regard has been taken.  On remand, the AOJ should update the hearing transcript and associate the updated transcript with the file.  Copies of the updated transcript should also be sent to the Veteran and his representative. 

After any outstanding service treatment records have been obtained, or after it is determined that outstanding service treatment records are not available, the Veteran should be scheduled for a VA orthopedic examination to assess the likelihood that his degenerative disc disease of the lumbar spine was incurred in or aggravated by active service.  The examiner should consider whether any pre-existing congenital abnormalities, to include spina bifida and scoliosis, pre-disposed the Veteran to injuring his low back in service.  In this regard, the examiner should note that while the Veteran was diagnosed with scoliosis and spina bifida, an x-ray study of the spine conducted in September 1968, one month after the Veteran's separation from service in August 1968, showed narrowing between L-5 and S-1 which, according to the Veteran's private treating physician at the time, could possibly represent disc disease.  Disc disease was not diagnosed prior to service. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran's service treatment records pertaining to his period of active service at Lackland Air Force Base from September 1967 to December 1967 should be obtained and associated with the claims file.  Both the regular outpatient treatment records and any in-patient clinical treatment records should be requested.  All attempts to obtain these records must be fully documented and associated with the file.

If the AOJ is unable to obtain these records after making as many requests as are necessary, and concludes that they do not exist or that further efforts to obtain them would be futile, the AOJ should make a formal finding of unavailability.  A copy of the formal finding should be associated with the claims file. 

The AOJ must also notify the Veteran that it was unable to obtain the Veteran's service treatment records.  The notice should:  (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Any outstanding VA treatment records from the VA Northern Indiana Health Care System dating from 2000 to the present, including at Ft. Wayne Hospital, the VA Medical Center (VAMC) in Indianapolis, and the South Bend outpatient clinic should be obtained and associated with the file.  As noted in the body of this REMAND, VA treatment records from February 2002 to October 2010 are in the file but there is an indication that VA treatment records dating prior to February 2002 exist.  The Veteran's outstanding VA treatment records from 2010 to the present should also be obtained and associated with the file.  All efforts to obtain these records must be documented in the claims file.  

If the AOJ concludes after making as many requests as are necessary to obtain these records that they do not exist or that further efforts to obtain them would be futile, notice to the Veteran of VA's inability to obtain the records should be provided in accordance with the instructions set forth in the preceding instruction.

3.  The April 2009 DRO hearing transcript should be corrected to reflect the Veteran's handwritten changes.  A copy of the corrected transcript should be associated with the file.  Copies of the corrected transcript should also be sent to the Veteran and his representative. 

4.  After obtaining the Veteran's outstanding records requested herein, or after it has been determined that such records cannot be obtained, the Veteran should be scheduled for a VA orthopedic examination to assess the etiology of his degenerative disc disease of the lumbar spine.  

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's degenerative disc disease of the lumbar spine is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include the Veteran's complaints of back pain therein, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  As discussed above, although the Veteran had a pre-existing congenital abnormality diagnosed as spina bifida and scoliosis, the examiner should consider whether the Veteran also had a superimposed disability of the spine incurred in or aggravated by active service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


